MEMORANDUM OPINION


No. 04-05-00713-CV

IN RE SOUTHWEST OLSHAN FOUNDATION REPAIR
 COMPANY, L.L.C., et al.

  Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   October 19, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relators’ petition for a writ of mandamus and motion for emergency
relief. The court is of the opinion that relators are not entitled to the relief sought. See Tex. R. App.
P. 52.8(a). Accordingly, relators’ petition for a writ of mandamus and motion for emergency relief
are denied. Relators shall pay all costs incurred in this proceeding.
 
                                                                                    PER CURIAM